IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 2, 2009
                                     No. 08-10594
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

CLAYTON H FUCHS

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:02-CR-369-1
                              USDC No. 3:07-CV-958


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Clayton H. Fuchs, federal prisoner # 29679-177, appeals the district court’s
denial of his motion for release pending the disposition of his 28 U.S.C. § 2255
motion. Release pending disposition of a Section 2255 motion will be granted
only when the prisoner has raised a substantial constitutional claim upon which
he has a high probability of success, and also when extraordinary or exceptional
circumstances exist which make the grant of bail necessary to make the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10594

postconviction remedy effective. Calley v. Callaway, 496 F.2d 701, 702 (5th Cir.
1974). Regardless of the merits of Fuchs’s claims, upon which the district court
has not yet ruled, Fuchs has not pointed to any “extraordinary or exceptional
circumstances” that necessitate his release to make the postconviction remedy
effective. The district court did not err by denying Fuchs’s motion for release.
Fuchs’s motions to expedite this appeal, to supplement the appeal, and to
require timely action in the district court are denied.
      AFFIRMED, MOTION DENIED.




                                        2